      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 1 of 51




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

                                                  )
GREAT WESTERN BANK,                               )
                                                  )
                      Plaintiff,                  )
                                                  )
v.                                                )       Case No. 2:20-cv-2032
                                                  )
PINNACLE REGIONAL HOSPITAL, INC.                  )
F/K/A BLUE VALLEY HOSPITAL, INC.,                 )
BLUE VALLEY HEALTH CARE SYSTEM,                   )
INC., BLUE VALLEY SURGICAL                        )
ASSOCIATES, LLC, PINNACLE HEALTH                  )
CARE SYSTEM, INC., PINNACLE                       )
REGIONAL HOSPITAL, LLC F/K/A                      )
COOPER COUNTY COMMUNITY                           )
HOSPITAL, LLC, JOY’S MAJESTIC                     )
PARADISE, INC., ROJANA REALTY                     )
INVESTMENTS, INC., and                            )
DOUGLAS C. PALZER,                                )
                                                  )
                      Defendants.                 )

                                   VERIFIED COMPLAINT

       Plaintiff, Great Western Bank (“Bank”), a South Dakota bank, for its Complaint against

Defendants Pinnacle Regional Hospital, Inc. f/k/a Blue Valley Hospital, Inc., Blue Valley Health

Care System, Inc., Blue Valley Surgical Associates, LLC, Pinnacle Health Care System, Inc.,

Pinnacle Regional Hospital, LLC f/k/a Cooper County Community Hospital, LLC (collectively,

Pinnacle Regional Hospital, Inc. f/k/a Blue Valley Hospital, Inc., Blue Valley Health Care

System, Inc., Blue Valley Surgical Associates, LLC, Pinnacle Health Care System, Inc., Pinnacle

Regional Hospital, LLC f/k/a Cooper County Community Hospital, LLC are referred to hereafter

as the “Health Care Defendants”), Joy’s Majestic Paradise, Inc., Rojana Realty Investments, Inc.

(collectively, the Health Care Defendants, Joy’s Majestic Paradise, Inc., and Rojana Realty

Investments, Inc. are referred to as the “Corporate Defendants”), and Douglas C. Palzer
      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 2 of 51




(collectively, Douglas C. Palzer and the Corporate Defendants are referred to hereafter as the

“Defendants”) states and alleges as follows:

                                     Preliminary Statement

       1.      This action arises from Defendants’ failure to comply with a series of loan

documents and guaranty agreements executed in favor of Bank beginning in August 2017

(collectively, the loan transactions described herein are referred to as the “Loans”). Defendants

are in default under the loan documents and guaranties and have failed to repay Bank.

Defendants have no access to additional borrowing under the Loans to fund their continued

operations and have refused Bank’s attempts to restructure the Loans. As of January 15, 2020,

Defendants collectively owe Bank at least $24,341,887.04 in unpaid principal, interest, late fees,

and other charges, plus attorneys’ fees.

       2.      As described herein, the Loans at issue are secured by certain real and personal

property, including, but not limited to, Missouri real property titled in the name of Pinnacle

Regional Hospital, LLC f/k/a Cooper County Community Hospital, LLC (defined below as

Pinnacle Hospital Boonville) on which that entity operates a hospital in Boonville, Missouri, as

well as accounts receivables, inventory, vehicles, and other personal property of the Defendants.

       3.      Defendants operate certain health care and related businesses, including hospitals

in Overland Park, Kansas and Boonville, Missouri. These businesses, however, are collapsing.

For instance, in 2018, Pinnacle Regional Hospital, Inc. f/k/a Blue Valley Hospital, Inc. (defined

below as Pinnacle Hospital OP) lost its ability to receive Medicare and Medicaid payments.

Following this and other setbacks, Defendants have failed to pay Bank as agreed and have

struggled to pay their employees and vendors, some of whom have recently filed suit seeking

repayment of delinquent debts.


                                                2
                                                                                      WA 14122185.1
      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 3 of 51




          4.   For months leading up to the filing of this case, the Health Care Defendants have

also failed to provide required financial information to Bank. For instance, the Health Care

Defendants last submitted to Bank information on eligible accounts receivable (i.e. a required

borrowing base certificate and accounts receivable aging) for the time period ending on

September 30, 2019, although borrowing base certificates and accounts receivable agings are

required to be submitted monthly. The Health Care Defendants have also failed to provide Bank

with audited financial statements for December 31, 2018, as well as required quarterly financial

statements for September 30, 2019.

          5.   Based on the last information that Bank does have, the Health Care Defendants’

financial condition appears to be deteriorating, with high accounts payable and decreasing

receivables. Given the uncertainty surrounding the Health Care Defendants’ financial condition,

the appointment of a receiver is necessary to safeguard and protect the value of Bank’s collateral

and preserve the value of the Health Care Defendants’ property for the benefit of all creditors.

          6.   Accordingly, in addition to seeking judgment for breach of the loan and guaranty

documents against Defendants, Bank seeks the expedited appointment of a receiver to take

control of the Health Care Defendants’ businesses and personal property, assess whether a sale

of these entities or their assets would maximize value, and, following that assessment, implement

an organized sale process, either of the Health Care Defendants as a going concern, or of their

assets.

                                           The Parties

          7.   Bank is a South Dakota banking organization with its principal place of business

in South Dakota.




                                                 3
                                                                                        WA 14122185.1
      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 4 of 51




         8.    Defendant Pinnacle Regional Hospital, Inc. f/k/a Blue Valley Hospital, Inc.1

(“Pinnacle Hospital OP”) is a Kansas corporation with its principal place of business in Kansas,

and it may be served through its registered agent John Chairatana at 12920 Metcalf Ave., Suite

250, Overland Park, Kansas 66213.

         9.    Defendant Blue Valley Surgical Associates, LLC (“Blue Valley Surgical”) is a

Kansas limited liability company with its principal place of business in Kansas, and it may be

served through its registered agent John Chairatana at 12920 Metcalf Ave., Suite 250, Overland

Park, Kansas 66213.

         10.   Defendant Blue Valley Health Care System, Inc. (“Blue Valley Health”) is a

Kansas corporation with its principal place of business in Kansas, and it may be served through

its registered agent John Chairatana at 12920 Metcalf Ave., Suite 250, Overland Park, Kansas

66213.

         11.   Defendant Pinnacle Health Care System, Inc. (“Pinnacle Health”) is a Missouri

corporation with its principal place of business in Missouri, and it may be served through its

registered agent Joy’s Majestic Paradise, Inc. at 14366 SW County Road 3988, Hume, Missouri

64752.

         12.   Defendant Pinnacle Regional Hospital, LLC f/k/a Cooper County Community

Hospital, LLC2 (“Pinnacle Hospital Boonville”) is a Delaware limited liability company with its

principal place of business in Missouri, and it may be served through its registered agent the

Corporation Trust Company at Corporation Trust Center, 1209 Orange Street, Wilmington,

Delaware 19801.

         1
           On December 20, 2018, Blue Valley Hospital, Inc., a Kansas corporation, changed its
name to Pinnacle Regional Hospital, Inc.
         2
           On December 21, 2018, Cooper County Community Hospital, LLC, a Delaware limited
liability company, changed its name to Pinnacle Regional Hospital, LLC.
                                               4
                                                                                     WA 14122185.1
         Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 5 of 51




         13.   Defendant Joy’s Majestic Paradise, Inc. (“Joy’s”) is a Missouri corporation with

its principal place of business in Missouri, and it may be served through its registered agent

Douglas C. Palzer at 12920 Metcalf Ave, Suite 250, Overland Park, Kansas 66213.

         14.   Defendant Rojana Realty Investments, Inc. (“Rojana”) is a Kansas corporation

with its principal place of business in Kansas, and it may be served through its officer, Douglas

Palzer at 24 Panarama Crest Ave., Las Vegas, Nevada 89135.

         15.   Defendant Douglas C. Palzer (“Palzer”) is an individual residing in Nevada and

may be served at 24 Panarama Crest Avenue, Las Vegas, Nevada 89135.

                                     Jurisdiction and Venue

         16.   For purposes of subject matter jurisdiction, Bank is a citizen and resident of South

Dakota.

         17.   Defendants Pinnacle Hospital OP, Blue Valley Surgical, Blue Valley Health, and

Rojana are citizens and residents of Kansas.

         18.   Defendant Pinnacle Hospital Boonville is a citizen and resident of Delaware

and/or Missouri.

         19.   Defendants Pinnacle Health and Joy’s are citizens and residents of Missouri.

         20.   Defendant Palzer is a citizen and resident of Nevada.

         21.   The parties are of diverse citizenship.

         22.   The matter in controversy exceeds the sum of $75,000, exclusive of interest and

costs.

         23.   Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a).

         24.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the claims occurred in the District of Kansas and a


                                                 5
                                                                                       WA 14122185.1
      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 6 of 51




substantial part of the property that is the subject of this action is situated in the District of

Kansas.

                                          Background

                                 Blue Valley Borrowers’ Loans

       A.      August 25, 2017 Loans

       25.     On or about August 25, 2017, Pinnacle Hospital OP, Blue Valley Surgical, and

Blue Valley Health (collectively, the “Blue Valley Borrowers”) executed the promissory note in

the original principal sum of $10,000,000 (as amended, the “LOC Note”) that accompanies this

Complaint as Exhibit 1.

       26.     The LOC Note evidences a revolving credit facility (the “LOC”) and, pursuant to

the 8/25/17 Loan Agreement (defined below), the LOC Note was limited to the lesser of (a)

$10,000,000; or (b) an amount equal to eighty percent (80%) of Eligible Accounts (as defined in

the 8/25/17 Loan Agreement) of the Blue Valley Borrowers less certain reserves provided for in

the 8/25/17 Loan Agreement. Under the 8/25/17 Loan Agreement, Eligible Accounts exclude

accounts receivable more than ninety (90) days after invoice date and all Medicare and Medicaid

receivables.

       27.     On or about August 25, 2017, the Blue Valley Borrowers executed the promissory

note in the original principal sum of $1,805,000 (“5/7 Year Term Note”) that accompanies this

Complaint as Exhibit 2.

       28.     In exchange for the 5/7 Year Term Note and as evidenced therein, Bank loaned

the Blue Valley Borrowers the sum of $1,805,000 (“5/7 Year Loan”).

       29.     On or about August 25, 2017, the Blue Valley Borrowers executed the promissory

note in the original principal sum of $210,000 (“4 Year Term Note”) that accompanies this

Complaint as Exhibit 3.
                                                6
                                                                                      WA 14122185.1
      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 7 of 51




       30.     In exchange for the 4 Year Term Note and as evidenced therein, Bank loaned the

Blue Valley Borrowers the sum of $210,000 (“4 Year Term Loan”).

       31.     On or about August 25, 2017, the Blue Valley Borrowers executed the promissory

note in the original principal sum of $1,380,000 (“5/8 Year Term Note”) that accompanies this

Complaint as Exhibit 4.

       32.     In exchange for the 5/8 Year Term Note and as evidenced therein, Bank loaned

the Blue Valley Borrowers the sum of $1,380,000 (“5/8 Year Loan”).

       33.     In connection with the LOC, the 5/7 Year Term Loan, the 4 Year Term Loan, and

the 5/8 Year Term Loan (collectively, the “8/25/17 Loans”), the Blue Valley Borrowers executed

the loan agreement dated August 25, 2017 (the “8/25/17 Loan Agreement”) that accompanies

this Complaint as Exhibit 5.

       34.     On or about August 25, 2017, the Blue Valley Borrowers executed the business

security agreement (“8/25/17 Security Agreement”), which secures all present and future

indebtedness of the Blue Valley Borrowers to Bank, and that accompanies this Complaint as

Exhibit 6.

       35.     The 8/25/17 Security Agreement conveyed a security interest in the Blue Valley

Borrowers’ accounts, instruments, documents, chattel paper, general intangibles, including

payment intangibles, contract rights, investment property (including any securities entitlements

and/or securities accounts held by the Blue Valley Borrowers), securities and certificates of

deposit, deposit accounts and letter of credit rights; inventory; furniture and equipment; and

fixtures (the “8/25/17 Collateral”).




                                               7
                                                                                     WA 14122185.1
      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 8 of 51




       36.     Bank perfected its security interest in the 8/25/17 Collateral by filing a financing

statement with the Kansas Secretary of State and by having its lien noted on certificates of title

for titled equipment.

       37.     On or about August 29, 2018, the Blue Valley Borrowers executed the Loan

Modification Agreement (the “First Loan Modification Agreement”) that accompanies this

Complaint as Exhibit 7.

       38.     In the First Loan Modification Agreement, the LOC Note was modified to extend

the maturity date of the LOC from August 25, 2018 to October 25, 2018.

       39.     On or about October 3, 2018, the Blue Valley Borrowers executed the Second

Loan Modification Agreement (the “Second Loan Modification Agreement”) that accompanies

this Complaint as Exhibit 8.

       40.     In the Second Loan Modification Agreement, the LOC Note was modified to

extend the maturity date of the LOC from October 25, 2018 to September 30, 2019 and to

increase the maximum principal amount of the LOC from $10,000,000 to $12,000,000.

       41.     Pursuant to the Second Loan Modification Agreement, borrowings under the LOC

Note were limited to the lesser of (a) $12,000,000 or (b) an amount equal to eighty (80%) of

Eligible Accounts of the Blue Valley Borrowers and Pinnacle Hospital Boonville less certain

reserves provided for in the 8/25/17 Loan Agreement, as amended.

       42.     On or about September 30, 2019, the Blue Valley Borrowers executed the Third

Loan Modification Agreement (the “Third Loan Modification Agreement,” and together with the

LOC Note, the 5/7 Year Term Note, the 4 Year Term Note, the 5/8 Term Note, the 8/25/17 Loan

Agreement, First Loan Modification Agreement, Second Loan Modification Agreement, and the




                                                8
                                                                                       WA 14122185.1
      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 9 of 51




8/25/17 Security Agreement, the “8/25/17 Loan Documents”) that accompanies this Complaint

as Exhibit 9.

       43.       In the Third Loan Modification Agreement, the LOC Note was modified to

extend the maturity date of the LOC from September 30, 2019 to September 30, 2020.

       B.        April 16, 2018 Loan

       44.       On or about April 16, 2018, the Blue Valley Borrowers executed the promissory

note in the original principal sum of $669,000 (“4/16/18 Term Note”) that accompanies this

Complaint as Exhibit 10.

       45.       In exchange for the 4/16/18 Term Note and as evidenced therein, Bank loaned the

Blue Valley Borrowers the sum of $669,000 (“4/16/18 Term Loan”).

       46.       In connection with the 4/16/18 Term Loan, the Blue Valley Borrowers executed

the loan agreement dated April 16, 2018 (the “4/16/18 Loan Agreement”) that accompanies this

Complaint as Exhibit 11.

       47.       On or about April 16, 2018, the Blue Valley Borrowers executed the business

security agreement (“4/16/18 Security Agreement,” and together with the 4/16/18 Term Note and

the 4/16/18 Loan Agreement, the “4/16/18 Loan Documents”), which secures all present and

future indebtedness of the Blue Valley Borrowers to Bank, and that accompanies this Complaint

as Exhibit 12.

       48.       The 4/16/18 Security Agreement conveyed a security interest in the Blue Valley

Borrowers’ accounts, instruments, documents, chattel paper, general intangibles, including

payment intangibles, contract rights, investment property (including any securities entitlements

and/or securities accounts held by the Blue Valley Borrowers), securities and certificates of

deposit, deposit accounts and letter of credit rights; inventory; furniture and equipment; fixtures;


                                                 9
                                                                                        WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 10 of 51




and J-750 Medical Imaging Printer, Series 9800 Plus C-Ann Imaging System, and three (3) 2017

Honda Odyssey vans (the “4/16/18 Collateral”).

       49.     Bank perfected its security interest in the 4/16/18 Collateral by filing a financing

statement with the Kansas Secretary of State.

       C.      December 17, 2018 Loan

       50.     On or about December 17, 2018, Blue Valley Borrowers executed the promissory

note in the original principal sum of $1,768,800 (“12/17/18 Term Note”) that accompanies this

Complaint as Exhibit 13.

       51.     In exchange for the 12/17/18 Term Note and as evidenced therein, Bank loaned

Blue Valley Borrowers the sum of $1,768,800 (“12/17/18 Term Loan,” and together with the

8/25/17 Loans, and the 4/16/18 Loan, the “Blue Valley Borrowers’ Loans”).

       52.     On or about December 17, 2018, the Blue Valley Borrowers executed the

business security agreement (“12/17/18 Security Agreement,” and together with the 12/17/18

Term Note, the “12/17/18 Loan Documents”), which secures all present and future indebtedness

of the Blue Valley Borrowers to Bank, that accompanies this Complaint as Exhibit 14.

       53.     The 12/17/18 Security Agreement conveyed a security interest in the Blue Valley

Borrowers’ accounts, instruments, documents, chattel paper, general intangibles, including

payment intangibles, contract rights, investment property (including any securities entitlements

and/or securities accounts held by the Blue Valley Borrowers), securities and certificates of

deposit, deposit accounts and letter of credit rights; inventory; furniture and equipment; and

fixtures (the “12/17/18 Collateral”).

       54.     Bank perfected its security interest in the 12/17/18 Collateral by filing a financing

statement with the Kansas Secretary of State.


                                                10
                                                                                        WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 11 of 51




       D.     Credit Card

       55.    On or about October 25, 2018, Pinnacle Hospital OP entered into that certain

Business Purchasing Card Agreement & Setup form (the “Credit Card Agreement”) that

accompanies this Complaint as Exhibit 15.

       56.    In exchange for the Credit Card Agreement and as evidenced therein, Bank

extended a credit card account to Pinnacle Hospital OP with a maximum credit limit of

$2,000,000.00 (the “Credit Card”).

       E.     Blue Valley Borrowers’ Guaranties

       57.    On or about August 25, 2017, Palzer executed the guaranty that accompanies this

Complaint as Exhibit 16.

       58.    On or about October 3, 2018, Palzer, through T. Wells as power of attorney,

executed the guaranty that accompanies this Complaint as Exhibit 17.

       59.    The aforementioned guaranties shall be referred to as the Palzer Blue Valley

Guaranties.

       60.    In the Palzer Blue Valley Guaranties, Palzer absolutely and unconditionally

guaranteed full payment of all indebtedness owed by the Blue Valley Borrowers in connection

with the 8/25/17 Loans.

       61.    Palzer executed the Palzer Blue Valley Guaranties in exchange for Bank’s

extension of credit to the Blue Valley Borrowers.

       62.    On or about October 3, 2018, Pinnacle Health executed the guaranty (the

“Pinnacle Health Blue Valley Guaranty”) that accompanies this Complaint as Exhibit 18.

       63.    In the Pinnacle Health Blue Valley Guaranty, Pinnacle Health absolutely and

unconditionally guaranteed full payment of all indebtedness owed by the Blue Valley Borrowers

in connection with the 8/25/17 Loans.
                                               11
                                                                                  WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 12 of 51




       64.       Pinnacle Health executed the Pinnacle Health Blue Valley Guaranty in exchange

for Bank’s extension of credit to the Blue Valley Borrowers.

       65.       On or about October 3, 2018, Pinnacle Hospital Boonville executed the guaranty

(the “Pinnacle Hospital Boonville Blue Valley Guaranty”) that accompanies this Complaint as

Exhibit 19.

       66.       In the Pinnacle Hospital Boonville Blue Valley Guaranty, Pinnacle Hospital

Boonville absolutely and unconditionally guaranteed full payment of all indebtedness owed by

the Blue Valley Borrowers in connection with the 8/25/17 Loans.

       67.       Pinnacle Hospital Boonville executed the Pinnacle Health Blue Valley Guaranty

in exchange for Bank’s extension of credit to the Blue Valley Borrowers.

                                       Pinnacle Health Loan

       A.        October 3, 2018 Loan

       68.       On or about October 3, 2018, Pinnacle Health executed the promissory note in the

original principal sum of $6,500,000.00 (“10/3/18 Term Note”) that accompanies this Complaint

as Exhibit 20.

       69.       In exchange for the 10/3/18 Term Note and as evidenced therein, Bank loaned

Pinnacle Health the sum of $6,500,000 (“10/3/18 Term Loan”).

       70.       In connection with the 10/3/18 Term Loan, Pinnacle Health executed the loan

agreement dated October 3, 2018 (the “10/3/18 Loan Agreement”) that accompanies this

Complaint as Exhibit 21.

       71.       On or about October 3, 2018, Pinnacle Hospital Boonville executed the business

security agreement (“10/3/18 Security Agreement”), which secures all present and future

indebtedness of the Pinnacle Hospital Boonville to Bank, and that accompanies this Complaint as

Exhibit 22. The 10/3/18 Security Agreement, the 8/25/17 Security Agreement, the 4/16/18
                                         12
                                                                                      WA 14122185.1
      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 13 of 51




Security Agreement, and the 12/17/18 Security Agreement shall be referred to herein as the

“Security Agreements.”

       72.       The 10/3/18 Security Agreement conveyed a security interest in Pinnacle Hospital

Boonville’s accounts, instruments, documents, chattel paper, general intangibles, including

payment intangibles, contract rights, investment property (including any securities entitlements

and/or securities accounts held by Pinnacle Hospital Boonville), securities and certificates of

deposit, deposit accounts and letter of credit rights; inventory; furniture and equipment; and

fixtures (the “10/3/18 Collateral”).

       73.       Bank perfected its security interest in the 10/3/18 Collateral by filing a financing

statement with the Delaware Secretary of State.

       74.       On or about October 3, 2018, Pinnacle Hospital Boonville executed the deed of

trust, security agreement, assignment of leases and rents and fixture filing statement (the “Deed

of Trust” and together with the 10/3/18 Term Note, the 10/3/18 Loan Agreement, and the

10/3/18 Security Agreement, the “10/3/18 Loan Documents”) that accompanies this Complaint

as Exhibit 23.

       75.       The Deed of Trust secures repayment of the Secured Indebtedness (as defined in

the Deed of Trust) and conveyed an interest in certain real and personal property described in the

Deed of Trust, including certain real property located in Cooper County, Missouri (the “Cooper

County Property”).

       76.       Bank perfected its security interest in the Cooper County Property by recording

the Deed of Trust with the Recorder of Deeds for Cooper County, Missouri.




                                                  13
                                                                                         WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 14 of 51




        B.       The Pinnacle Health Guaranties

        77.      On or about October 3, 2018, Palzer, through T. Wells as his power of attorney,

executed the guaranty (the “Palzer Pinnacle Health Guaranty”) that accompanies this Complaint

as Exhibit 24.

        78.      Palzer unconditionally delivered the Palzer Pinnacle Health Guaranty to Bank.

        79.      In the Palzer Pinnacle Health Guaranty, Palzer absolutely and unconditionally

guaranteed full payment of all indebtedness owed by Pinnacle Health to Bank in connection with

the 10/3/18 Term Loan.

        80.      Palzer executed the Palzer Pinnacle Health Guaranty in exchange for Bank’s

extension of credit to Pinnacle Health.

        81.      On or about October 3, 2018, Blue Valley Health executed the guaranty (the

“Blue Valley Health Guaranty”) that accompanies this Complaint as Exhibit 25.

        82.      Blue Valley Health unconditionally delivered the Blue Valley Health Guaranty to

Bank.

        83.      In the Blue Valley Health Guaranty, Blue Valley Health absolutely and

unconditionally guaranteed the full payment of all indebtedness owed by Pinnacle Health to

Bank in connection with the 10/3/18 Term Loan.

        84.      Blue Valley Health executed the Blue Valley Health Guaranty in exchange for

Bank’s extension of credit to Pinnacle Health.

        85.      On or about October 3, 2018, Blue Valley Surgical executed the guaranty (the

“Blue Valley Surgical Guaranty”) that accompanies this Complaint as Exhibit 26.

        86.      Blue Valley Surgical unconditionally delivered the Blue Valley Surgical Guaranty

to Bank.


                                                 14
                                                                                      WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 15 of 51




        87.    In the Blue Valley Surgical Guaranty, Blue Valley Surgical absolutely and

unconditionally guaranteed the full payment of all indebtedness owed by Pinnacle Health to

Bank in connection with the 10/3/18 Term Loan.

        88.    Blue Valley Surgical executed the Blue Valley Surgical Guaranty in exchange for

Bank’s extension of credit to Pinnacle Health.

        89.    On or about October 3, 2018, Pinnacle Hospital OP executed the guaranty (the

“Pinnacle Hospital OP Guaranty”) that accompanies this Complaint as Exhibit 27.

        90.    Pinnacle Hospital OP unconditionally delivered the Pinnacle Hospital OP to

Bank.

        91.    In the Pinnacle Hospital OP Guaranty, Pinnacle Hospital OP absolutely and

unconditionally guaranteed the full payment of all indebtedness owed by Pinnacle Health to

Bank in connection with the 10/3/18 Term Loan.

        92.    Pinnacle Hospital OP executed the Pinnacle Hospital OP Guaranty in exchange

for Bank’s extension of credit to Pinnacle Health.

        93.    On or about October 3, 2018, Pinnacle Hospital Boonville executed the guaranty

(the “Pinnacle Hospital Boonville Guaranty”) that accompanies this Complaint as Exhibit 28.

        94.    Pinnacle Hospital Boonville unconditionally delivered the Pinnacle Hospital

Boonville Guaranty to Bank.

        95.    In the Pinnacle Hospital Boonville Guaranty, Pinnacle Hospital Boonville

absolutely and unconditionally guaranteed the full payment of all indebtedness owed by Pinnacle

Health to Bank in connection with the 10/3/18 Term Loan.

        96.    Pinnacle Hospital Boonville executed the Pinnacle Hospital Boonville Guaranty

in exchange for Bank’s extension of credit to Pinnacle Health.


                                                 15
                                                                                    WA 14122185.1
        Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 16 of 51




         97.    On or about October 3, 2018, Rojana executed the guaranty (the “Rojana

Guaranty”) that accompanies this Complaint as Exhibit 29.

         98.    Rojana unconditionally delivered the Rojana Guaranty to Bank.

         99.    In the Rojana Guaranty, Rojana absolutely and unconditionally guaranteed the

full payment of all indebtedness owed by Pinnacle Health to Bank in connection with the 10/3/18

Term Loan.

         100.   Rojana executed the Rojana Guaranty in exchange for Bank’s extension of credit

to Pinnacle Health.

         101.   On or about October 3, 2018, Joy’s executed the guaranty (the “Joy’s Guaranty”)

that accompanies this Complaint as Exhibit 30.

         102.   Joy’s unconditionally delivered the Joy’s Guaranty to Bank.

         103.   In the Joy’s Guaranty, Joy’s absolutely and unconditionally guaranteed the full

payment of all indebtedness owed by Pinnacle Health to Bank in connection with 10/3/18 Term

Loan.

         104.   Joy’s executed the Joy’s Guaranty in exchange for Bank’s extension of credit to

Pinnacle Health.

                          Deteriorating Financial Condition and Defaults

         A.     The Health Care Defendants’ Decline

         105.   Pinnacle Hospital OP operates a hospital located in Overland Park, Kansas that

specializes in bariatric surgery and intervention services. From 2015 through April 11, 2018,

Pinnacle Hospital OP was certified by the Centers for Medicare and Medicaid Services (“CMS”)

as a hospital provider.

         106.   To be classified as a hospital provider under the Medicare and Medicaid

programs, a provider must be primarily engaged in providing care to inpatients. CMS, through
                                             16
                                                                                    WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 17 of 51




the Kansas Department of Health and Environment, surveyed Pinnacle Hospital OP in November

2017. In February 2018, CMS notified Pinnacle Hospital OP that it did not meet the two-night

average length of stay requirement to meet the conditions of participation for hospitals.

       107.    On March 27, 2018, CMS sent Pinnacle Hospital OP a notice that CMS was

terminating Pinnacle Hospital OP’s provider agreement as of April 11, 2018. As a result of this

termination, Pinnacle Hospital OP is precluded from receiving payments under the Medicare and

Medicaid programs.

       108.    Pinnacle Hospital OP filed suit against CMS and the U.S. Department of Health

and Human Services to contest CMS’s decision to terminate Pinnacle Hospital OP’s provider

agreement, but the District of Kansas dismissed the case for lack of subject matter jurisdiction.

That decision was affirmed by the Tenth Circuit.

       109.    The Health Care Defendants faced another setback in June 2019 when the Blue

Valley Borrowers and Pinnacle Hospital Boonville were subject to a ransomware attack which

left them unable to process claims for a four week period.

       110.    The Health Care Defendants informed Bank that Medicaid also reduced Medicaid

reimbursements in 2019 by forty percent for some services, including bariatric services.

       111.    Following these setbacks, the Health Care Defendants began to have difficulty

paying their vendors.    For instance, according to an accounts payable report submitted by

Pinnacle Hospital OP, Blue Valley Surgical, and Pinnacle Hospital Boonville to Bank, as of

August 31, 2019, these entities had accounts payable of approximately $10,500,000, of which

approximately $7,500,000 were aged over ninety days.

       112.    Vendors of the Health Care Defendants also filed collection suits. On May 5,

2019, Collect RX filed suit against Pinnacle Hospital OP for $410,000 owed for collection


                                                17
                                                                                        WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 18 of 51




services in a case styled Collect RX v. Pinnacle Regional Hospital Inc. f/k/a Blue Valley

Hospital, 19CV02361 in Johnson County, Kansas. On July 15, 2019, Boyce & Bynum Patholgy

Laboratories filed against Pinnacle Hospital Boonville for $92,000 owed for medical laboratory

services in a case styled Boyce & Bynum Pathology Laboratories v. Pinnacle Regional Hospital,

LLC, 19BA-CV02886 in Boone County, Missouri. The filing of these lawsuits constitute events

of default under the 8/25/17 Loan Agreement and the 10/3/18 Loan Agreement.

       113.    Throughout 2019 and continuing through the present, Defendants also failed to

pay Bank, as set forth in more detail below, and Pinnacle Hospital OP became past due on the

Credit Card.

       114.    Bank met with the Blue Valley Borrowers on or about September 12, 2019 to

discuss a plan for repayment of the balance of the Credit Card, which was approximately $1.9

million at that time. Bank and the Blue Valley Borrowers also discussed the upcoming maturity

date of the LOC Note, which was set to mature on September 30, 2019.

       115.    Bank and the Blue Valley Borrowers discussed the terms of a workout throughout

September 2019. On September 30, 2019, counsel for the Blue Valley Borrowers represented to

counsel for Bank they agreed to the terms of the workout agreement, including by converting the

balance of the Credit Card to a secured note. Based on the Blue Valley Borrowers’ and their

counsel’s representations regarding their agreement to the proposed workout, Bank agreed to

extend the maturity date on the LOC from September 30, 2019 to September 30, 2020.

       116.    Bank and the Blue Valley Borrowers exchanged draft documents to effectuate the

September 30, 2019 agreement. The Blue Valley Borrowers ceased communications by the

middle of October 2019, and the Blue Valley Borrowers did not complete the documents

necessary to effectuate the work out of the Credit Card.


                                                18
                                                                                    WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 19 of 51




       117.     Based on borrowing base certificates submitted on behalf of the Blue Valley

Borrowers and Pinnacle Hospital Boonville to Bank, as of June 30, 2019, August 31, 2019, and

September 30, 2019, Eligible Accounts declined precipitously from $43,921,922 on June 30,

2019, to $31,978,770 on August 31, 2019, and then to $24,683,883 on September 30, 2019. Due

to the Health Care Defendants’ failure to submit borrowing base certificates for any months

beyond September 30, 2019, Bank has been completely without information as to the state of

Eligible Accounts and whether those accounts have continued to decline and whether such

decline caused the LOC Note to become overdrawn.

       118.     In addition, audited financial statements for the Blue Valley Borrowers and

Pinnacle Hospital Boonville for the fiscal year ending December 31, 2018 have not been

provided to Bank as required under the 8/25/17 Loan Agreement and the 10/3/18 Loan

Agreement due to the Health Care Defendants’ inability or unwillingness to allow auditors to

complete the work required to generate their work. As a result, Bank is currently without

complete visibility into the state of the Health Care Defendants’ declining financial condition.

       B.       Failure to Provide Information

       119.     The various loan agreements require that the Health Care Defendants provide

financial information to Bank. The Health Care Defendants have failed to satisfy these reporting

requirements.

       120.     Section 5.3(a) of the 8/25/17 Loan Agreement and the 4/16/18 Loan Agreement

require that the Blue Valley Borrowers provide a December 31, 2018 audit within 120 days after

fiscal year end. The Blue Valley Borrowers failed to do so.

       121.     Section 5.3(b) of the 8/25/17 Loan Agreement requires that the Blue Valley

Borrowers provide quarterly financial statements within forty-five days after each fiscal quarter


                                                19
                                                                                        WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 20 of 51




end. The Blue Valley Borrowers have not provided quarterly financial statements since the

fiscal quarter ending June 30, 2019.

       122.      Section 5.3(e) of the 8/25/17 Loan Agreement and Section 5.3(f) the 4/16/18 Loan

Agreement require that the Blue Valley Borrowers provide accounts receivable reports within

thirty days after each month end. The Blue Valley Borrowers have not provided accounts

receivable reports since September 30, 2019.

       123.      Section 5.3(f) of the 8/25/17 Loan Agreement requires that the Blue Valley

Borrowers provide monthly borrowing base certificates within thirty days after month end. The

Blue Valley Borrowers have not provided a borrowing base certificate since the time period

ending September 30, 2019.

       124.      Section 5.16 of the 8/25/17 Loan Agreement and the 4/16/18 Loan Agreement

required the Blue Valley Borrowers to deliver financial projections to Bank. The Blue Valley

Borrowers have failed to do so.

       125.      Section 5.3(b) of the 10/3/18 Loan Agreement required Pinnacle Health to

provide quarterly financial statements for Pinnacle Hospital Boonville within forty-five days

after each quarter end. Pinnacle Health has not provided quarterly financial statements since

June 30, 2019.

       126.      Section 5.3(f) of the 10/3/18 Loan Agreement required Pinnacle Health to provide

accounts receivable reports within thirty days after each month end.        Pinnacle Health last

provided an accounts receivable report that covered the time period ending September 30, 2019.

       C.        Payment Defaults

       127.      In the Blue Valley Borrowers’ Loan Documents, the Blue Valley Borrowers

agreed to make monthly payments on the Blue Valley Borrowers’ Loans.


                                                20
                                                                                      WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 21 of 51




       128.    The Blue Valley Borrowers defaulted under the Blue Valley Borrowers’ Loan

Documents by failing to make payments when due under the LOC Note, the 5/7 Year Term

Note, the 4 Year Term, the 5/8 Year Term Note, the 12/17/18 Term Note, and the 4/16/18 Note.

       129.    In the Credit Card Agreement, Pinnacle Hospital OP agreed to pay the unpaid

balance of the Credit Card in full on a monthly basis.

       130.    Pinnacle Hospital OP defaulted under the Credit Card Agreement by failing to

make payments when due under the Credit Card Agreement.

       131.    In the Pinnacle Health Loan Documents, Pinnacle Health agreed to make monthly

payments on the 10/3/18 Term Loan Note.

       132.    Pinnacle Health defaulted under the Pinnacle Health Loan Documents by failing

to make payments when due under the 10/3/18 Term Loan Note.

       133.    Bank notified the Defendants of this default by a letter dated December 13, 2019

(the “Default Letter”) that accompanies this Complaint as Exhibit 31.

       134.    In the Default Letter, Bank demanded immediate payment of the total past due

amount of $2,103,823.17.

       135.    The Blue Valley Borrowers, Pinnacle Hospital OP, and Pinnacle Health failed to

pay their respective past due amounts or respond in any way to the Default Letter.

       136.    On December 26, 2019, Bank sent Defendants the letter (the “Acceleration

Letter”) that accompanies this Complaint as Exhibit 32.

       137.    The Acceleration Letter notified Defendants that Bank had accelerated the Loans

and demanded immediate repayment of the outstanding indebtedness owed under the Loan

Documents.




                                                21
                                                                                     WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 22 of 51




       138.   None of the Defendants paid the Loans following the Acceleration Letter or

responded in any way to the Acceleration Letter.

       139.   The Acceleration Letter notified Defendants that if the Loans were not paid by

January 3, 2020 at 5:00 p.m., the Blue Valley Borrowers’ access to the LOC would cease as of

January 3, 2020 at 5:00 p.m.

       140.   On January 8, 2020, Bank sent Defendants the letter (the “Account Treatment

Letter”) that accompanies this Complaint as Exhibit 33.

       141.   On January 8, 2020, Palzer attempted to close the Pinnacle Hospital OP, Pinnacle

Hospital Boonville, and Blue Valley Surgical deposit accounts. Bank declined to close the

accounts.

       142.   The Account Treatment Letter notified Defendants that all future deposits in the

Pinnacle Hospital OP, Pinnacle Hospital Boonville, or Blue Valley Surgical deposit accounts

would be applied to the indebtedness owed to Bank. Bank received no response to the Account

Treatment Letter until January 13, 2020 when the Defendants’ counsel advised Bank’s counsel

that they would be unable to make payroll of approximately $1.1 million on January 15, 2020.

       143.   On January 10, 2020, Bank sent Defendants the letter (the “Collateral Assembly

Letter”) that accompanies this Complaint as Exhibit 34.

       144.   None of the Defendants assembled the collateral as demanded following the

Collateral Assembly Letter, or responded in any way to the Collateral Assembly Letter.




                                              22
                                                                                    WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 23 of 51




       145.    As of January 15, 2019, the debt owed by Defendants to Bank under the Loans is:

        Note/Account            Principal       Unpaid Interest     Late Fees           Total
     LOC Note                 $11,090,828.05       $124,991.73        $3,697.45     $11,219,517.23
     5/7 Year Term Note        $1,481,778.97        $13,336.01        $1,876.38      $1,496,991.36
     4 Year Term Note            $100,932.84           $878.11          $478.06       $102,289.01
     5/8 Year Term Note        $1,055,339.80         $9,498.05        $1,718.66      $1,066,556.51
     12/17/18 Term Note        $1,592,455.65        $20,115.81           $50.00      $1,612,621.46
     4/16/18 Term Note           $542,978.81         $6,176.38           $50.00        $549,205.19
     10/3/18 Term Note         $6,222,998.59        $94,866.15        $8,058.51      $6,325,923.25
                              Outstanding
                              Charges and
                                Interest
     Business Purchasing
     Card                       $1,968,783.03                                        $1,968,783.03

                                                                          Total
                                                                  Indebtedness:     $24,341,887.04


       146.    Bank has reasonably incurred, and is continuing to incur, expenses for legal

services to protect its interests relating to the Loans. Additionally, interest shall continue to

accrue on the unpaid principal balances of the Loans until the unpaid principal balances are fully

repaid. In addition to accrued interest, Defendants are liable for all other obligations under the

Loans including, without limitation, any amounts that are due or may become due and owing

under the Loans, including default interest, late fees, legal fees and expenses, and court costs.

       147.    Bank incorporates by reference the contents of each exhibit to this Complaint as

though those exhibits were set forth fully in this Complaint.

                             COUNT I: BREACH OF LOC NOTE
                              (BLUE VALLEY BORROWERS)

       148.    Bank incorporates by reference the preceding paragraphs of this Complaint.

       149.    The LOC Note is a valid, enforceable contract.

       150.    Bank performed or tendered its performance of its obligations under the LOC

Note, including by extending the LOC to the Blue Valley Borrowers.

                                                 23
                                                                                         WA 14122185.1
      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 24 of 51




       151.    The LOC Note provides that upon default Bank may declare the entire unpaid

principal balance under the LOC Note and all accrued unpaid interest immediately due and

requires that the Blue Valley Borrowers pay such amount.

       152.    The Blue Valley Borrowers are in default under the LOC Note. Accordingly, on

December 26, 2019, Bank accelerated the balance due under the LOC Note and made demand

for immediate payment. The Blue Valley Borrowers materially breached the LOC Note by

failing and refusing to pay the balance on the LOC when due.

       153.    As of January 15, 2020, the Blue Valley Borrowers were indebted to Bank under

the LOC Note for the principal sum of $11,090,828.05, for accrued interest in the amount of

$124,991.73, plus interest thereafter until paid, at the default rate, and subject to change as

provided in the LOC Note, for late fees of $3,697.45. In addition, under the terms of the 8/25/17

Loan Documents, Bank is also entitled to recover other fees and costs of collection, including

late fees and attorneys’ fees.

       154.    As a result of the Blue Valley Borrowers’ material breaches of the LOC Note,

Bank suffered damages, including the loss of the principal that it lent in exchange for that

agreement, interest on that money, and expenses that Bank incurred to recover those amounts.

       155.    Bank has met all conditions precedent under the LOC Note.

       WHEREFORE, Bank asks the Court to enter judgment in its favor against the Blue

Valley Borrowers, jointly and severally, for (a) $11,219,517.23; (b) interest that accrues on the

principal balance of the LOC after January 15, 2020; (c) expenses including, without limitation,

reasonable attorneys’ fees and expenses, relating to the LOC that Bank has incurred and will

incur to protect or enforce its rights relating to the LOC; and (d) pre-judgment interest and post-

judgment interest as permitted by law, as well as any other relief that the Court deems just.


                                                24
                                                                                        WA 14122185.1
      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 25 of 51




                      COUNT II: BREACH OF 5/7 YEAR TERM NOTE
                           (BLUE VALLEY BORROWERS)

       156.    Bank incorporates by reference the preceding paragraphs of this Complaint.

       157.    The 5/7 Year Term Note is a valid, enforceable contract.

       158.    Bank performed or tendered its performance of its obligations under the 5/7 Year

Term Note, including by making the 5/7 Year Term Loan to the Blue Valley Borrowers.

       159.    The 5/7 Year Term Note provides that upon default Bank may declare the entire

unpaid principal balance under the 5/7 Year Term Note and all accrued unpaid interest

immediately due and requires that Blue Valley Borrowers pay such amount.

       160.    The Blue Valley Borrowers are in default under the 5/7 Year Term Note.

Accordingly, on December 26, 2019, Bank accelerated the balance due under the 5/7 Year Term

Note and made demand for immediate payment.              The Blue Valley Borrowers materially

breached the 5/7 Year Term Note by failing and refusing to pay the balance on the 5/7 Year

Term Loan when due.

       161.    As of January 15, 2020, the Blue Valley Borrowers were indebted to Bank under

the 5/7 Year Term Note for the principal sum of $1,481,788.97, for accrued interest in the

amount of $13,336.01, plus interest thereafter until paid, at the default rate, and subject to change

as provided in the 5/7 Year Term Note, and late fees of $1,876.38. In addition, under the terms

of the 8/25/17 Loan Documents, Bank is also entitled to recover other fees and costs of

collection, including attorneys’ fees.

       162.    As a result of the Blue Valley Borrowers’ material breaches of the 5/7 Year Term

Note, Bank suffered damages, including the loss of the principal that it lent in exchange for that

agreement, interest on that money, and expenses that Bank incurred to recover those amounts.

       163.    Bank has met all conditions precedent under the 5/7 Year Term Note.

                                                 25
                                                                                         WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 26 of 51




       WHEREFORE, Bank asks the Court to enter judgment in its favor against the Blue

Valley Borrowers, jointly and severally, for (a) $1,496,991.36; (b) interest that accrues on the

principal balance of the 5/7 Year Term Loan after January 15, 2020; (c) expenses including,

without limitation, reasonable attorneys’ fees and expenses, relating to the 5/7 Year Term Loan

that Bank has incurred and will incur to protect or enforce its rights relating to the 5/7 Year Term

Loan; and (d) pre-judgment interest and post-judgment interest as permitted by law, as well as

any other relief that the Court deems just.

                      COUNT III: BREACH OF 4 YEAR TERM NOTE
                           (BLUE VALLEY BORROWERS)

       164.    Bank incorporates by reference the preceding paragraphs of this Complaint.

       165.    The 4 Year Term Note is a valid, enforceable contract.

       166.    Bank performed or tendered its performance of its obligations under the 4 Year

Term Note, including by making the 4 Year Term Loan to the Blue Valley Borrowers.

       167.    The 4 Year Term Note provides that upon default Bank may declare the entire

unpaid principal balance under the 4 Year Term Note and all accrued unpaid interest

immediately due and requires that Blue Valley Borrowers pay such amount.

       168.    The Blue Valley Borrowers are in default under the 4 Year Term Note.

Accordingly, on December 26, 2019, Bank accelerated the balance due under the 4 Year Term

Note and made demand for immediate payment.              The Blue Valley Borrowers materially

breached the 4 Year Term Note by failing and refusing to pay the balance on the 4 Year Term

Loan when due.

       169.    As of January 15, 2020, the Blue Valley Borrowers were indebted to Bank under

the 4 Year Term Note for the principal sum of $100,932.84, for accrued interest in the amount of

$878.11, plus interest thereafter until paid, at the default rate, and subject to change as provided

                                                26
                                                                                        WA 14122185.1
      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 27 of 51




in the 4 Year Term Note, and $478.06 in late fees. In addition, under the terms of the 8/25/17

Loan Documents, Bank is also entitled to recover other fees and costs of collection, including

late fees and attorneys’ fees.

       170.    As a result of the Blue Valley Borrowers’ material breaches of the 4 Year Term

Note, Bank suffered damages, including the loss of the principal that it lent in exchange for that

agreement, interest on that money, and expenses that Bank incurred to recover those amounts.

       171.    Bank has met all conditions precedent under the 4 Year Term Note.

       WHEREFORE, Bank asks the Court to enter judgment in its favor against the Blue

Valley Borrowers, jointly and severally, for (a) $102,289.01; (b) interest that accrues on the

principal balance of the 4 Year Term Loan after January 15, 2020; (c) expenses including,

without limitation, reasonable attorneys’ fees and expenses, relating to the 4 Year Term Loan

that Bank has incurred and will incur to protect or enforce its rights relating to the 4 Year Term

Loan; and (d) pre-judgment interest and post-judgment interest as permitted by law, as well as

any other relief that the Court deems just.

                          COUNT IV: BREACH OF 5/8 TERM NOTE
                             (BLUE VALLEY BORROWERS)

       172.    Bank incorporates by reference the preceding paragraphs of this Complaint.

       173.    The 5/8 Year Term Note is a valid, enforceable contract.

       174.    Bank performed or tendered its performance of its obligations under the 5/8 Year

Term Note, including by making the 5/8 Year Term Loan to the Blue Valley Borrowers.

       175.    The 5/8 Year Term Note provides that upon default Bank may declare the entire

unpaid principal balance under the 5/8 Year Term Note and all accrued unpaid interest

immediately due and requires that Blue Valley Borrowers pay such amount.



                                               27
                                                                                      WA 14122185.1
      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 28 of 51




       176.    The Blue Valley Borrowers are in default under the 5/8 Year Term Note.

Accordingly, on December 26, 2019, Bank accelerated the balance due under the 5/8 Year Term

Note and made demand for immediate payment.              The Blue Valley Borrowers materially

breached the 5/8 Year Term Note by failing and refusing to pay the balance on the 5/8 Year

Term Loan when due.

       177.    As of January 15, 2020, the Blue Valley Borrowers were indebted to Bank under

the 5/8 Year Term Note for the principal sum of $1,055,399.80, for accrued interest in the

amount of $9,498.05, plus interest thereafter until paid, at the default rate, and subject to change

as provided in the 5/8 Year Term Note, and $1,718.66 in late fees. In addition, under the terms of

the 8/25/17 Loan Documents, Bank is also entitled to recover other fees and costs of collection,

including late fees and attorneys’ fees.

       178.    As a result of the Blue Valley Borrowers’ material breaches of the 5/8 Year Term

Note, Bank suffered damages, including the loss of the principal that it lent in exchange for that

agreement, interest on that money, and expenses that Bank incurred to recover those amounts.

       179.    Bank has met all conditions precedent under the 5/8 Year Term Note.

       WHEREFORE, Bank asks the Court to enter judgment in its favor against the Blue

Valley Borrowers, jointly and severally, for (a) $1,066,556.51; (b) interest that accrues on the

principal balance of the 5/8 Year Term Loan after January 15, 2020; (c) expenses including,

without limitation, reasonable attorneys’ fees and expenses, relating to the 5/8 Year Term Loan

that Bank has incurred and will incur to protect or enforce its rights relating to the 5/8 Year Term

Loan; and (d) pre-judgment interest and post-judgment interest as permitted by law, as well as

any other relief that the Court deems just.




                                                28
                                                                                        WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 29 of 51




                          COUNT V: BREACH OF GUARANTIES
                               (DOUGLAS C. PALZER)

       180.   Bank incorporates by reference the preceding paragraphs of this Complaint.

       181.   Palzer gave the Palzer Blue Valley Guaranties to induce Bank to make the

8/25/17 Loans to the Blue Valley Borrowers.

       182.   Palzer gave the Palzer Blue Valley Guaranties in exchange for the 8/25/17 Loans

Bank made to the Blue Valley Borrowers.

       183.   In the Palzer Blue Valley Guaranties, Palzer absolutely and unconditionally

guaranteed the payment and performance of the Blue Valley Borrowers’ obligations under the

8/25/17 Loan Documents to Bank.

       184.   Palzer unconditionally delivered the Palzer Blue Valley Guaranties to Bank.

       185.   Relying on the Palzer Blue Valley Guaranties, Bank made the 8/25/17 Loans to

the Blue Valley Borrowers as reflected in the 8/25/17 Loan Documents.

       186.   Palzer did not make payments on the 8/25/17 Loans after the Blue Valley

Borrowers’ default or upon Bank’s acceleration and demand for immediate payment.

       187.   By failing to make payments on the 8/25/17 Loans when the Blue Valley

Borrowers failed to do so, Palzer materially breached the Palzer Blue Valley Guaranties.

       188.   As a result of those material breaches of the Palzer Blue Valley Guaranties, Bank

suffered damages, including the loss of the principal that it lent, interest on that money, and

expenses that Bank incurred to recover those amounts.

       189.   Bank has met all conditions precedent under the Palzer Blue Valley Guaranties.

       WHEREFORE, Bank asks the Court to enter judgment in its favor against Palzer, for (a)

$13,885,354.11; (b) interest that accrues on the principal balances of the 8/25/17 Loans after

January 15, 2020; (c) expenses including, without limitation, reasonable attorneys’ fees and

                                               29
                                                                                     WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 30 of 51




expenses, relating to the 8/25/17 Loans that Bank has incurred and will incur to protect or

enforce its rights relating to the 8/25/17 Loans; (d) any other amounts that the Blue Valley

Borrowers are obligated to pay Bank under the 8/25/17 Loan Documents; and (e) pre-judgment

interest and post-judgment interest as permitted by law, as well as any other relief that the Court

deems just.

                           COUNT VI: BREACH OF GUARANTY
                                (PINNACLE HEALTH)

       190.    Bank incorporates by reference the preceding paragraphs of this Complaint.

       191.    Pinnacle Health gave the Pinnacle Health Blue Valley Guaranty to induce Bank to

increase, extend, and/or modify the 8/25/17 Loans to the Blue Valley Borrowers.

       192.    Pinnacle Health gave the Pinnacle Health Blue Valley Guaranty in exchange for

an increase, extension, and/or modification of the 8/25/17 Loans that Bank made to the Blue

Valley Borrowers.

       193.    In the Pinnacle Health Blue Valley Guaranty, Pinnacle Health absolutely and

unconditionally guaranteed the payment and performance of the Blue Valley Borrowers’

obligations under the 8/25/17 Loan Documents to Bank.

       194.    Pinnacle Health unconditionally delivered the Pinnacle Health Blue Valley

Guaranty to Bank.

       195.    Relying on the Pinnacle Health Blue Valley Guaranty, Bank increased, extended,

and/or modified the 8/25/17 Loans to the Blue Valley Borrowers as reflected in the 8/25/17 Loan

Documents.

       196.    Pinnacle Health did not make payments on the 8/25/17 Loans after the Blue

Valley Borrowers’ default or upon Bank’s acceleration and demand for immediate payment.



                                                30
                                                                                       WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 31 of 51




       197.    By failing to make payments on the 8/25/17 Loans when the Blue Valley

Borrowers failed to do so, Pinnacle Health materially breached the Pinnacle Health Blue Valley

Guaranty.

       198.    As a result of those material breaches of the Pinnacle Health Blue Valley

Guaranty, Bank suffered damages, including the loss of the principal that it lent, interest on that

money, and expenses that Bank incurred to recover those amounts.

       199.    Bank has met all conditions precedent under the Pinnacle Health Blue Valley

Guaranty.

       WHEREFORE, Bank asks the Court to enter judgment in its favor against Pinnacle

Health for (a) $13,885,354.11; (b) interest that accrues on the principal balances of the 8/25/17

Loans after January 15, 2020; (c) expenses including, without limitation, reasonable attorneys’

fees and expenses, relating to the 8/25/17 Loans that Bank has incurred and will incur to protect

or enforce its rights relating to the 8/25/17 Loans; (d) any other amounts that the Blue Valley

Borrowers are obligated to pay Bank under the 8/25/17 Loan Documents; and (e) pre-judgment

interest and post-judgment interest as permitted by law, as well as any other relief that the Court

deems just.

                          COUNT VII: BREACH OF GUARANTY
                          (PINNACLE HOSPITAL BOONVILLE)

       200.    Bank incorporates by reference the preceding paragraphs of this Complaint.

       201.    Pinnacle Hospital Boonville gave the Pinnacle Hospital Boonville Blue Valley

Guaranty to induce Bank to increase, extend, or modify the 8/25/17 Loans to the Blue Valley

Borrowers.




                                                31
                                                                                       WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 32 of 51




       202.    Pinnacle Hospital Boonville gave the Pinnacle Hospital Boonville Blue Valley

Guaranty in exchange for the increase, extension, or modification of the 8/25/17 Loans that Bank

made to the Blue Valley Borrowers.

       203.    In the Pinnacle Hospital Boonville Blue Valley Guaranty, Pinnacle Hospital

Boonville absolutely and unconditionally guaranteed the payment and performance of the Blue

Valley Borrowers’ obligations under the 8/25/17 Loan Documents to Bank.

       204.    Pinnacle Hospital Boonville unconditionally delivered the Pinnacle Hospital

Boonville Blue Valley Guaranty to Bank.

       205.    Relying on the Pinnacle Hospital Boonville Blue Valley Guaranty, Bank

increased, extended, and/or modified the 8/25/17 Loans to the Blue Valley Borrowers as

reflected in the 8/25/17 Loan Documents.

       206.    Pinnacle Hospital Boonville did not make payments on the 8/25/17 Loans after

the Blue Valley Borrowers’ default or upon Bank’s acceleration and demand for immediate

payment.

       207.    By failing to make payments on the 8/25/17 Loans when the Blue Valley

Borrowers failed to do so, Pinnacle Hospital Boonville materially breached the Pinnacle Hospital

Boonville Blue Valley Guaranty.

       208.    As a result of those material breaches of the Pinnacle Hospital Boonville Blue

Valley Guaranty, Bank suffered damages, including the loss of the principal that it lent, interest

on that money, and expenses that Bank incurred to recover those amounts.

       209.    Bank has met all conditions precedent under the Pinnacle Hospital Boonville Blue

Valley Guaranty.




                                               32
                                                                                      WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 33 of 51




       WHEREFORE, Bank asks the Court to enter judgment in its favor against Pinnacle

Hospital Boonville for (a) $13,885,354.11; (b) interest that accrues on the principal balances of

the 8/25/17 Loans after January 15, 2020; (c) expenses including, without limitation, reasonable

attorneys’ fees and expenses, relating to the 8/25/17 Loans that Bank has incurred and will incur

to protect or enforce its rights relating to the 8/25/17 Loans; (d) any other amounts that the Blue

Valley Borrowers are obligated to pay Bank under the 8/25/17 Loan Documents; and (e) pre-

judgment interest and post-judgment interest as permitted by law, as well as any other relief that

the Court deems just.

                     COUNT VIII: BREACH OF 12/17/18 TERM NOTE
                           (BLUE VALLEY BORROWERS)

       210.    Bank incorporates by reference the preceding paragraphs of this Complaint.

       211.    The 12/17/18 Term Note is a valid, enforceable contract.

       212.    Bank performed or tendered its performance of its obligations under the 12/17/18

Term Note, including by making the 12/17/18 Term Loan to the Blue Valley Borrowers.

       213.    The 12/17/18 Term Note provides that upon default Bank may declare the entire

unpaid principal balance under the 12/17/18 Term Note and all accrued unpaid interest

immediately due and requires that Blue Valley Borrowers pay such amount.

       214.    The Blue Valley Borrowers are in default under the 12/17/18 Term Note.

Accordingly, on December 26, 2019, Bank accelerated the balance due under the 12/17/18 Term

Note and made demand for immediate payment.             The Blue Valley Borrowers materially

breached the 12/17/18 Term Note by failing and refusing to pay the balance on the 12/17/18

Term Note when due.

       215.    As of January 15, 2020, the Blue Valley Borrowers were indebted to Bank under

the 12/17/18 Term Note for the principal sum of $1,592,455.65, for accrued interest in the

                                                33
                                                                                       WA 14122185.1
      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 34 of 51




amount of $20,115.81, plus interest thereafter until paid, at the default rate, and subject to change

as provided in the 12/17/18 Term Note, and $50.00 in late fees. In addition, under the terms of

the 12/17/18 Loan Documents, Bank is also entitled to recover other fees and costs of collection,

including late fees and attorneys’ fees.

       216.    As a result of the Blue Valley Borrowers’ material breaches of the 12/17/18 Term

Note, Bank suffered damages, including the loss of the principal that it lent in exchange for that

agreement, interest on that money, and expenses that Bank incurred to recover those amounts.

       217.    Bank has met all conditions precedent under the 12/17/18 Term Note.

       WHEREFORE, Bank asks the Court to enter judgment in its favor against the Blue

Valley Borrowers, jointly and severally, for (a) $1,612,621.46; (b) interest that accrues on the

principal balance of the 12/17/18 Term Loan after January 15, 2020; (c) expenses including,

without limitation, reasonable attorneys’ fees and expenses, relating to the 12/17/18 Term Loan

that Bank has incurred and will incur to protect or enforce its rights relating to the 12/17/18 Term

Loan; and (d) pre-judgment interest and post-judgment interest as permitted by law, as well as

any other relief that the Court deems just.

                       COUNT IX: BREACH OF 4/16/18 TERM NOTE
                           (BLUE VALLEY BORROWERS)

       218.    Bank incorporates by reference the preceding paragraphs of this Complaint.

       219.    The 4/16/18 Term Note is a valid, enforceable contract.

       220.    Bank performed or tendered its performance of its obligations under the 4/16/18

Term Note, including by making the 4/16/18 Term Loan to the Blue Valley Borrowers.

       221.    The 4/16/18 Term Note provides that upon default that Bank may declare the

entire unpaid principal balance under the 4/16/18 Term Note and all accrued unpaid interest

immediately due and requires that Blue Valley Borrowers pay such amount.

                                                 34
                                                                                         WA 14122185.1
      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 35 of 51




       222.    The Blue Valley Borrowers are in default under the 4/16/18 Term Note.

Accordingly, on December 26, 2019, Bank accelerated the balance due under the 4/16/18 Term

Note and made demand for immediate payment.             The Blue Valley Borrowers materially

breached the 4/16/18 Term Note by failing and refusing to pay the balance on the 4/16/18 Term

Loan when due.

       223.    As of January 15, 2020, the Blue Valley Borrowers were indebted to Bank under

the 4/16/18 Term Note for the principal sum of $542,978.81, for accrued interest in the amount

of $6,176.38, plus interest thereafter until paid, at the default rate, and subject to change as

provided in the 4/16/18 Term Note, and $50.00 in late fees. In addition, under the terms of the

4/16/18 Loan Documents, Bank is also entitled to recover other fees and costs of collection,

including late fees and attorneys’ fees.

       224.    As a result of the Blue Valley Borrowers’ material breaches of the 4/16/18 Term

Note, Bank suffered damages, including the loss of the principal that it lent in exchange for that

agreement, interest on that money, and expenses that Bank incurred to recover those amounts.

       225.    Bank has met all conditions precedent under the 4/16/18 Term Note.

       WHEREFORE, Bank asks the Court to enter judgment in its favor against the Blue

Valley Borrowers, jointly and severally, for (a) $549,205.19; (b) interest that accrues on the

principal balance of the 4/16/18 Term Loan after January 15, 2020; (c) expenses including,

without limitation, reasonable attorneys’ fees and expenses, relating to the 4/16/18 Term Loan

that Bank has incurred and will incur to protect or enforce its rights relating to the 4/16/18 Term

Loan; and (d) pre-judgment interest and post-judgment interest as permitted by law, as well as

any other relief that the Court deems just.




                                                35
                                                                                       WA 14122185.1
      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 36 of 51




                       COUNT X: BREACH OF 10/3/18 TERM NOTE
                                (PINNACLE HEALTH)

       226.    Bank incorporates by reference the preceding paragraphs of this Complaint.

       227.    The 10/3/18 Term Note is a valid, enforceable contract.

       228.    Bank performed or tendered its performance of its obligations under the 10/3/18

Term Note, including by making the 10/3/18 Term Loan to Pinnacle Health.

       229.    The 10/3/18 Term Note provides that upon default that Bank may declare the

entire unpaid principal balance under the 10/3/18 Term Note and all accrued unpaid interest

immediately due and requires that Pinnacle Health pay such amount.

       230.    Pinnacle Health is in default under the 10/3/18 Term Note. Accordingly, on

December 26, 2019, Bank accelerated the balance due under the 10/3/18 Term Note and made

demand for immediate payment. Pinnacle Health materially breached the 10/3/18 Term Note by

failing and refusing to pay the balance on the 10/3/18 Term Loan when due.

       231.    As of January 15, 2020, Pinnacle Health was indebted to Bank under the 10/3/18

Term Note for the principal sum of $6,222,998.59, for accrued interest in the amount of

$94,866.15, plus interest thereafter until paid, at the default rate, and subject to change as

provided in the 10/3/18 Term Note, and $8,058.51 in late fees. In addition, under the terms of

the 10/3/18 Loan Documents, Bank is also entitled to recover other fees and costs of collection,

including late fees and attorneys’ fees.

       232.    As a result of Pinnacle Health’s material breaches of the 10/3/18 Term Note,

Bank suffered damages, including the loss of the principal that it lent in exchange for that

agreement, interest on that money, and expenses that Bank incurred to recover those amounts.

       233.    Bank has met all conditions precedent under the 10/3/18 Term Note.



                                               36
                                                                                     WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 37 of 51




        WHEREFORE, Bank asks the Court to enter judgment in its favor against Pinnacle

Health for (a) $6,325,923.25; (b) interest that accrues on the principal balance of the 10/3/18

Term Loan after January 15, 2020; (c) expenses including, without limitation, reasonable

attorneys’ fees and expenses, relating to the 10/3/18 Term Loan that Bank has incurred and will

incur to protect or enforce its rights relating to the 10/3/18 Term Loan; and (d) pre-judgment

interest and post-judgment interest as permitted by law, as well as any other relief that the Court

deems just.

                           COUNT XI: BREACH OF GUARANTY
                              (BLUE VALLEY HEALTH)

        234.   Bank incorporates by reference the preceding paragraphs of this Complaint.

        235.   Blue Valley Health gave the Blue Valley Health Guaranty to induce Bank to

make the 10/3/18 Term Loan to Pinnacle Health.

        236.   Blue Valley Health gave the Blue Valley Health Guaranty in exchange for the

10/3/18 Term Loan Bank made to Pinnacle Health.

        237.   In the Blue Valley Health Guaranty, Blue Valley Health absolutely and

unconditionally guaranteed the payment and performance of the Pinnacle Health obligations to

Bank.

        238.   Blue Valley Health unconditionally delivered the Blue Valley Health Guaranty to

Bank.

        239.   Relying on the Blue Valley Health Guaranty, Bank made the 10/3/18 Term Loan

to Pinnacle Health as reflected in the 10/3/18 Term Note.

        240.   Blue Valley Health did not make payments on the 10/3/18 Term Loan after

Pinnacle Health’s default or upon Bank’s acceleration and demand for immediate payment.



                                                37
                                                                                       WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 38 of 51




        241.   By failing to make payments on the 10/3/18 Term Loan when Pinnacle Health

failed to do so, Blue Valley Health materially breached the Blue Valley Health Guaranty.

        242.   As a result of those material breaches of the Blue Valley Health Guaranty, Bank

suffered damages, including the loss of the principal that it lent, interest on that money, and

expenses that Bank incurred to recover those amounts.

        243.   Bank has met all conditions precedent under the Blue Valley Health Guaranty.

        WHEREFORE, Bank asks the Court to enter judgment in its favor against Blue Valley

Health for (a) $6,325,923.25; (b) interest that accrues on the principal balances of 10/3/18 Term

Loan after January 15, 2020; (c) expenses including, without limitation, reasonable attorneys’

fees and expenses, relating to the 10/3/18 Term Loan that Bank has incurred and will incur to

protect or enforce its rights relating to the 10/3/18 Term Loan; (d) any other amounts that

Pinnacle Health is obligated to pay Bank under the 10/3/18 Loan Documents; and (e) pre-

judgment interest and post-judgment interest as permitted by law, as well as any other relief that

the Court deems just.

                          COUNT XII: BREACH OF GUARANTY
                             (BLUE VALLEY SURGICAL)

        244.   Bank incorporates by reference the preceding paragraphs of this Complaint.

        245.   Blue Valley Surgical gave the Blue Valley Surgical Guaranty to induce Bank to

make the 10/3/18 Term Loan to Pinnacle Health.

        246.   Blue Valley Surgical gave the Blue Valley Surgical Guaranty in exchange for the

10/3/18 Term Loan Bank made to Pinnacle Health.

        247.   In the Blue Valley Surgical Guaranty, Blue Valley Surgical absolutely and

unconditionally guaranteed the payment and performance of the Pinnacle Health obligations to

Bank.

                                               38
                                                                                      WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 39 of 51




       248.    Blue Valley Surgical unconditionally delivered the Blue Valley Surgical Guaranty

to Bank.

       249.    Relying on the Blue Valley Surgical Guaranty, Bank made the 10/3/18 Term

Loan to Pinnacle Health as reflected in the 10/3/18 Term Note.

       250.    Blue Valley Surgical did not make payments on the 10/3/18 Term Loan after

Pinnacle Health’s default or upon Bank’s acceleration and demand for immediate payment.

       251.    By failing to make payments on the 10/3/18 Term Loan when Pinnacle Health

failed to do so, Blue Valley Surgical materially breached the Blue Valley Surgical Guaranty.

       252.    As a result of those material breaches of the Blue Valley Surgical Guaranty, Bank

suffered damages, including the loss of the principal that it lent, interest on that money, and

expenses that Bank incurred to recover those amounts.

       253.    Bank has met all conditions precedent under the Blue Valley Surgical Guaranty.

       WHEREFORE, Bank asks the Court to enter judgment in its favor against Blue Valley

Surgical for (a) $6,325,923.25; (b) interest that accrues on the principal balances of 10/3/18

Term Loan after January 15, 2020; (c) expenses including, without limitation, reasonable

attorneys’ fees and expenses, relating to the 10/3/18 Term Loan that Bank has incurred and will

incur to protect or enforce its rights relating to the 10/3/18 Term Loan; (d) any other amounts

that Pinnacle Health is obligated to pay Bank under the 10/3/18 Loan Documents; and (e) pre-

judgment interest and post-judgment interest as permitted by law, as well as any other relief that

the Court deems just.

                          COUNT XIII: BREACH OF GUARANTY
                          (PINNACLE HOSPITAL BOONVILLE)

       254.    Bank incorporates by reference the preceding paragraphs of this Complaint.



                                               39
                                                                                      WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 40 of 51




       255.    Pinnacle Hospital Boonville gave the Pinnacle Hospital Boonville Guaranty to

induce Bank to make the 10/3/18 Term Loan to Pinnacle Health.

       256.    Pinnacle Hospital Boonville gave the Pinnacle Hospital Boonville Guaranty in

exchange for the 10/3/18 Term Loan Bank made to Pinnacle Health.

       257.    In the Pinnacle Hospital Boonville Guaranty, Pinnacle Hospital Boonville

absolutely and unconditionally guaranteed the payment and performance of the Pinnacle Health

obligations to Bank.

       258.    Pinnacle Hospital Boonville unconditionally delivered the Pinnacle Hospital

Boonville Guaranty to Bank.

       259.    Relying on the Pinnacle Hospital Boonville Guaranty, Bank made the 10/3/18

Term Loan to Pinnacle Health as reflected in the 10/3/18 Term Note.

       260.    Pinnacle Hospital Boonville did not make payments on the 10/3/18 Term Loan

after Pinnacle Health’s default or upon Bank’s acceleration and demand for immediate payment.

       261.    By failing to make payments on the 10/3/18 Term Loan when Pinnacle Health

failed to do so, Pinnacle Hospital Boonville materially breached the Pinnacle Hospital Boonville

Guaranty.

       262.    As a result of those material breaches of the Pinnacle Hospital Boonville

Guaranty, Bank suffered damages, including the loss of the principal that it lent, interest on that

money, and expenses that Bank incurred to recover those amounts.

       263.    Bank has met all conditions precedent under the Pinnacle Hospital Boonville

Guaranty.

       WHEREFORE, Bank asks the Court to enter judgment in its favor against Pinnacle

Hospital Boonville for (a) $6,325,923.25; (b) interest that accrues on the principal balances of


                                                40
                                                                                       WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 41 of 51




10/3/18 Term Loan after January 15, 2020; (c) expenses including, without limitation, reasonable

attorneys’ fees and expenses, relating to the 10/3/18 Term Loan that Bank has incurred and will

incur to protect or enforce its rights relating to the 10/3/18 Term Loan; (d) any other amounts

that Pinnacle Health is obligated to pay Bank under the 10/3/18 Term Documents; and (e) pre-

judgment interest and post-judgment interest as permitted by law, as well as any other relief that

the Court deems just.

                          COUNT XIV: BREACH OF GUARANTY
                               (DOUGLAS C. PALZER)

       264.    Bank incorporates by reference the preceding paragraphs of this Complaint.

       265.    Palzer gave the Palzer Pinnacle Health Guaranty to induce Bank to make the

10/3/18 Term Loan to Pinnacle Health.

       266.    Palzer gave the Palzer Pinnacle Health Guaranty in exchange for the 10/3/18

Term Loan Bank made to Pinnacle Health.

       267.    In the Palzer Pinnacle Health Guaranty, Palzer absolutely and unconditionally

guaranteed the payment and performance of the Pinnacle Health obligations to Bank.

       268.    Palzer unconditionally delivered the Palzer Pinnacle Health Guaranty to Bank.

       269.    Relying on the Palzer Pinnacle Health Guaranty, Bank made the 10/3/18 Term

Loan to Pinnacle Health as reflected in the 10/3/18 Term Note.

       270.    Palzer did not make payments on the 10/3/18 Term Loan after Pinnacle Health’s

default or upon Bank’s acceleration and demand for immediate payment.

       271.    By failing to make payments on the 10/3/18 Term Loan when Pinnacle Health

failed to do so, Palzer materially breached the Palzer Pinnacle Health Guaranty.




                                               41
                                                                                      WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 42 of 51




        272.   As a result of those material breaches of the Palzer Pinnacle Health Guaranty,

Bank suffered damages, including the loss of the principal that it lent, interest on that money, and

expenses that Bank incurred to recover those amounts.

        273.   Bank has met all conditions precedent under the Palzer Pinnacle Health Guaranty.

        WHEREFORE, Bank asks the Court to enter judgment in its favor against Palzer for (a)

$6,325,923.25; (b) interest that accrues on the principal balances of 10/3/18 Term Loan after

January 15, 2020; (c) expenses including, without limitation, reasonable attorneys’ fees and

expenses, relating to the 10/3/18 Term Loan that Bank has incurred and will incur to protect or

enforce its rights relating to the 10/3/18 Term Loan; (d) any other amounts that Pinnacle Health

is obligated to pay Bank under the 10/3/18 Loan Documents; and (e) pre-judgment interest and

post-judgment interest as permitted by law, as well as any other relief that the Court deems just.

                           COUNT XV: BREACH OF GUARANTY
                              (PINNACLE HOSPITAL OP)

        274.   Bank incorporates by reference the preceding paragraphs of this Complaint.

        275.   Pinnacle Hospital OP gave the Pinnacle Hospital OP Guaranty to induce Bank to

make the 10/3/18 Term Loan to Pinnacle Health.

        276.   Pinnacle Hospital OP gave the Pinnacle Hospital OP Guaranty in exchange for the

10/3/18 Term Loan Bank made to Pinnacle Health.

        277.   In the Pinnacle Hospital OP Guaranty, Pinnacle Hospital OP absolutely and

unconditionally guaranteed the payment and performance of the Pinnacle Health obligations to

Bank.

        278.   Pinnacle Hospital OP unconditionally delivered the Pinnacle Hospital OP

Guaranty to Bank.



                                                42
                                                                                        WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 43 of 51




       279.    Relying on the Pinnacle Hospital OP Guaranty, Bank made the 10/3/18 Term

Loan to Pinnacle Health as reflected in the 10/3/18 Term Note.

       280.    Pinnacle Hospital OP did not make payments on the 10/3/18 Term Loan after

Pinnacle Health’s default or upon Bank’s acceleration and demand for immediate payment.

       281.    By failing to make payments on the 10/3/18 Term Loan when Pinnacle Health

failed to do so, Pinnacle Hospital OP materially breached the Pinnacle Hospital OP Guaranty.

       282.    As a result of those material breaches of the Pinnacle Hospital OP Guaranty, Bank

suffered damages, including the loss of the principal that it lent, interest on that money, and

expenses that Bank incurred to recover those amounts.

       283.    Bank has met all conditions precedent under the Pinnacle Hospital OP Guaranty.

       WHEREFORE, Bank asks the Court to enter judgment in its favor against Pinnacle

Hospital OP for (a) $6,325,923.25; (b) interest that accrues on the principal balances of 10/3/18

Term Loan after January 15, 2020; (c) expenses including, without limitation, reasonable

attorneys’ fees and expenses, relating to the 10/3/18 Term Loan that Bank has incurred and will

incur to protect or enforce its rights relating to the 10/3/18 Term Loan; (d) any other amounts

that Pinnacle Health is obligated to pay Bank under the 10/3/18 Loan Documents; and (e) pre-

judgment interest and post-judgment interest as permitted by law, as well as any other relief that

the Court deems just.

                          COUNT XVI: BREACH OF GUARANTY
                                       (JOY’S)

       284.    Bank incorporates by reference the preceding paragraphs of this Complaint.

       285.    Joy’s gave the Joy’s Guaranty to induce Bank to make the 10/3/18 Term Loan to

Pinnacle Health.



                                               43
                                                                                      WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 44 of 51




       286.    Joy’s gave the Joy’s Guaranty in exchange for the 10/3/18 Term Loan Bank made

to Pinnacle Health.

       287.    In the Joy’s Guaranty, Joy’s absolutely and unconditionally guaranteed the

payment and performance of the Pinnacle Health obligations to Bank.

       288.    Joy’s unconditionally delivered the Joy’s Guaranty to Bank.

       289.    Relying on the Joy’s Guaranty, Bank made the 10/3/18 Term Loan to Pinnacle

Health as reflected in the 10/3/18 Term Note.

       290.    Joy’s did not make payments on the 10/3/18 Term Loan after Pinnacle Health’s

default or upon Bank’s acceleration and demand for immediate payment.

       291.    By failing to make payments on the 10/3/18 Term Loan when Pinnacle Health

failed to do so, Joy’s materially breached the Joy’s Guaranty.

       292.    As a result of those material breaches of the Joy’s Guaranty, Bank suffered

damages, including the loss of the principal that it lent, interest on that money, and expenses that

Bank incurred to recover those amounts.

       293.    Bank has met all conditions precedent under the Joy’s Guaranty.

       WHEREFORE, Bank asks the Court to enter judgment in its favor against Joy’s for (a)

$6,325,923.25; (b) interest that accrues on the principal balances of 10/3/18 Term Loan after

January 15, 2020; (c) expenses including, without limitation, reasonable attorneys’ fees and

expenses, relating to the 10/3/18 Term Loan that Bank has incurred and will incur to protect or

enforce its rights relating to the 10/3/18 Term Loan; (d) any other amounts that Pinnacle Health

is obligated to pay Bank under the 10/3/18 Loan Documents; and (e) pre-judgment interest and

post-judgment interest as permitted by law, as well as any other relief that the Court deems just.




                                                44
                                                                                        WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 45 of 51




                           COUNT XVII: BREACH OF GUARANTY
                                       (ROJANA)

       294.    Bank incorporates by reference the preceding paragraphs of this Complaint.

       295.    Rojana gave the Rojana Guaranty to induce Bank to make the 10/3/18 Term Loan

to Pinnacle Health.

       296.    Rojana gave the Rojana Guaranty in exchange for the 10/3/18 Term Loan Bank

made to Pinnacle Health.

       297.    In the Rojana Guaranty, Rojana absolutely and unconditionally guaranteed the

payment and performance of the Pinnacle Health obligations to Bank.

       298.    Rojana unconditionally delivered the Joy’s Guaranty to Bank.

       299.    Relying on the Rojana Guaranty, Bank made the 10/3/18 Term Loan to Pinnacle

Health as reflected in the 10/3/18 Term Note.

       300.    Rojana did not make payments on the 10/3/18 Term Loan after Pinnacle Health’s

default or upon Bank’s acceleration and demand for immediate payment.

       301.    By failing to make payments on the 10/3/18 Term Loan when Pinnacle Health

failed to do so, Rojana materially breached the Rojana Guaranty.

       302.    As a result of those material breaches of the Rojana Guaranty, Bank suffered

damages, including the loss of the principal that it lent, interest on that money, and expenses that

Bank incurred to recover those amounts.

       303.    Bank has met all conditions precedent under the Rojana Guaranty.

       WHEREFORE, Bank asks the Court to enter judgment in its favor against Rojana for (a)

$6,325,923.25; (b) interest that accrues on the principal balances of 10/3/18 Term Loan after

January 15, 2020; (c) expenses including, without limitation, reasonable attorneys’ fees and

expenses, relating to the 10/3/18 Term Loan that Bank has incurred and will incur to protect or

                                                45
                                                                                        WA 14122185.1
      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 46 of 51




enforce its rights relating to the 10/3/18 Term Loan; (d) any other amounts that Pinnacle Health

is obligated to pay Bank under the 10/3/18 Loan Documents; and (e) pre-judgment interest and

post-judgment interest as permitted by law, as well as any other relief that the Court deems just.

               COUNT XVIII: BREACH OF CREDIT CARD AGREEMENT
                            (PINNACLE HOSPITAL OP)

       304.    Bank incorporates by reference the preceding paragraphs of this Complaint.

       305.    The Credit Card Agreement is a valid, enforceable contract.

       306.    Bank performed or tendered its performance of its obligations under the Credit

Card Agreement, including by extending the Credit Card to Pinnacle Hospital OP

       307.    The Credit Card Agreement provides that upon default that Bank may declare the

entire unpaid outstanding balance owed under the Credit Card Agreement immediately due and

requires that Pinnacle Hospital OP pay such amount.

       308.    Pinnacle Hospital OP is in default under the Credit Card Agreement.

Accordingly, on December 26, 2019, Bank demanded the entire balance due under the Credit

Card Agreement. Pinnacle Hospital OP materially breached the Credit Card Agreement by

failing and refusing to pay the balance on the Credit Card when due.

       309.    As of January 15, 2020, Pinnacle Hospital OP was indebted to Bank under the

Credit Card Agreement for the outstanding charges and interest of $1,968,783.03, plus interest

thereafter until paid. In addition, under the terms of the Credit Card Agreement, Bank is also

entitled to recover other fees and costs of collection, including attorneys’ fees.

       310.    As a result of Pinnacle Hospital OP’s material breaches of the Credit Card

Agreement, Bank suffered damages, including the loss of the principal that it lent in exchange

for that agreement, interest on that money, and expenses that Bank incurred to recover those

amounts.

                                                 46
                                                                                        WA 14122185.1
      Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 47 of 51




       311.     Bank has met all conditions precedent under the Credit Card Agreement.

       WHEREFORE, Bank asks the Court to enter judgment in its favor against Pinnacle

Hospital OP, for (a) $1,968,783.03; (b) interest that accrues on the balance of the Credit Card

after January 15, 2020; (c) expenses including, without limitation, reasonable attorneys’ fees and

expenses, relating to the Credit Card that Bank has incurred and will incur to protect or enforce

its rights relating to the Credit Card; and (d) pre-judgment interest and post-judgment interest as

permitted by law, as well as any other relief that the Court deems just.

                        COUNT XI: REPLEVIN
      (BLUE VALLEY BORROWERS AND PINNACLE HOSPITAL BOONVILLE)

       312.     Bank incorporates by reference the preceding paragraphs of this Complaint.

       313.     Kansas’s replevin statute, K.S.A. 60-1005, applies in this action pursuant to

Federal Rule of Civil Procedure 64.

       314.     Bank has the right under the Security Agreements to immediate repossession of

the personal property collateral described in the Security Agreements (the “Personal Property

Collateral”).

       315.     Bank has demanded that the Blue Valley Borrowers and Pinnacle Hospital

Boonville make the Personal Property Collateral available to Bank.

       316.     Following Bank’s demand for assembly of the Personal Property Collateral, the

Blue Valley Borrowers and Pinnacle Hospital Boonville have exercised control without authority

over the Personal Property Collateral.

       317.     The Blue Valley Borrowers and Pinnacle Hospital Boonville have deprived Bank

of its right to possess the Personal Property Collateral.

       318.     The Security Agreements authorize Bank to recover its expenses, including

attorneys’ fees, in enforcing the Security Agreements.

                                                 47
                                                                                       WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 48 of 51




       WHEREFORE, Bank prays for an order and judgment as follows:

               a.     An Order requiring Blue Valley Borrowers and Pinnacle Hospital
                      Boonville to deliver and give up immediate possession of the Personal
                      Property Collateral and permitting Bank to take immediate possession of
                      the same;

               b.     Judgment for Bank and against Blue Valley Borrowers, jointly and
                      severally, for the value of the Personal Property Collateral owned by the
                      Blue Valley Borrowers if possession cannot be delivered to Bank;

               c.     Judgment for Bank and against Pinnacle Hospital Boonville for the value
                      of the Personal Property Collateral owned by Pinnacle Hospital Boonville
                      if possession cannot be delivered to Bank;

               d.     For Bank’s reasonable attorneys’ fees and costs incurred in this matter.

               e.     For Bank’s costs and disbursements herein; and

               f.     For such other and further relief as the Court deems equitable and just.

                        COUNT X: APPOINTMENT OF RECEIVER
                           (HEALTH CARE DEFENDANTS)

       319.    Bank incorporates by reference the preceding paragraphs of this Complaint.

       320.    The appointment of a receiver in a diversity case is a procedural matter governed

by federal law and federal equitable principles.

       321.    The Court has the authority to appoint a receiver under appropriate circumstances.

       322.    Factors typically warranting the appointment of a receiver include:

               a.     The probability of plaintiff’s success in the action and the possibility of
                      irreparable injury to plaintiff’s interests in the property;

               b.     Probability that fraudulent conduct has occurred or will occur to frustrate
                      the plaintiff’s claim;

               c.     The financial position of the debtor;

               d.     Imminent danger of the property being lost, concealed, injured, diminished
                      in value, or squandered;

               e.     Inadequacy of available legal remedies;

               f.     Lack of a less drastic equitable remedy; and
                                                   48
                                                                                       WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 49 of 51




               g.      The likelihood that appointment of a receiver will do more good than
                       harm.

       323.    As a result of Defendants’ defaults, Bank is in danger of irreparable injury and is

entitled to appointment of a receiver forthwith to preserve and protect Bank’s collateral.

       324.    Bank satisfies the criteria warranting the appointment of a receiver, in that:

               a.      Bank is likely to succeed in this action given Defendants’ unmistakable
                       defaults and breaches of the loan documents set forth above, and Bank
                       will suffer irreparable injury to its interests in the property due to
                       Defendants’ current inability to preserve and protect Bank’s collateral;

               b.      The Health Care Defendants have not provided financial reporting to
                       permit Bank to determine whether fraudulent activity has occurred;

               c.      The Health Care Defendants’ financial position appears to be in peril
                       given their inability to meet their payroll obligations, inability to render
                       payments when due, collection litigation, and their respective declining
                       trend in accounts receivables;

               d.      There is evidence that the collateral is in immediate danger of being lost,
                       concealed, injured, diminished in value, or squandered in that Palzer
                       attempted to close deposit accounts with Bank which could lead to
                       diverting deposits of Bank’s collateral;

               e.      The legal remedies available are inadequate to protect Bank’s interests;

               f.      No less drastic equitable remedy is available; and

               g.      It is likely that the appointment of the receiver will do more good than
                       harm, as his appointment will safeguard the collateral for the benefit of all
                       parties.

       325.    Bank proposes that Mr. Brent King be appointed as the Court’s receiver for the

Health Care Defendants. Mr. King is well qualified and fully prepared to act as receiver for the

Health Care Defendants pursuant to the Order of this Court. The receiver will file with the Clerk

of this Court a bond in an amount determined by the Court to assure his conscientious

performance of the duties and responsibilities imposed by the Order. Further, the cost of the




                                                49
                                                                                         WA 14122185.1
     Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 50 of 51




receivership should be assessed and taxed as part of the costs of this action, and added to the

amounts owed by Defendants to Bank.

       WHEREFORE, Bank asks the Court (a) to appoint Mr. King, or another receiver to be

designated by the Court, to manage the Health Care Defendants with the usual powers and duties

of a receiver including the power to sell the collateral; and (b) to award the reasonable attorneys’

fees and expenses that Bank has incurred and will incur to protect its rights under the Security

Agreements and Deed of Trust, and for any other relief that the Court deems just.

DATED: January 17, 2020.

                                              Respectfully submitted,

                                              SPENCER FANE LLP

                                              /s/ Peter L. Riggs
                                              Peter L. Riggs            KS #23523
                                              Andrea M. Chase           KS #26307
                                              1000 Walnut St., Suite 1400
                                              Kansas City, Missouri 64106
                                              Telephone: (816) 474-8100
                                              Facsimile: (816) 474-3216
                                              Email: priggs@spencerfane.com
                                                      achase@spencerfane.com

                                              ATTORNEYS FOR
                                              PLAINTIFF GREAT WESTERN BANK




                                                50
                                                                                        WA 14122185.1
Case 2:20-cv-02032-DDC-GEB Document 1 Filed 01/21/20 Page 51 of 51
